Citation Nr: 0402617	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory infection (URI), including as secondary to otitis 
media.  

2.  Entitlement to service connection for sinusitis, 
including as secondary to otitis media.  

3.  Entitlement to a compensable disability rating for 
defective hearing.  

4.  Entitlement to a compensable disability rating for otitis 
media, perforation left, healed, secondary to tympanoplasty.  

5.  Entitlement to an effective date earlier than April 13, 
2001, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In the November 2000 
rating decision, the RO denied the veteran service connection 
for a URI, denied him a compensable disability rating for 
otitis media.  The veteran filed a notice of disagreement 
(NOD) in April 2001.  In the January 2002 rating decision, 
the RO denied the veteran service connection for sinusitis 
and a URI, denied him a compensable disability rating for 
defective hearing, and granted him service connection for 
tinnitus (effective from April 13, 2001).  In May 2002, the 
veteran filed a NOD that, in relevant part, contested the 
denials of service connection for an URI and for sinusitis, 
and the denials of a compensable disability rating for 
defective hearing and otitis media.  In October 2002, the RO 
furnished the veteran a statement of the case (SOC).  The RO 
received the veteran's substantive appeal (VA Form 9) in 
December 2002.

In June 2003, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the proceeding is of record.  

The issue of entitlement to an effective date earlier than 
April 13 2001 for the grant of service connection for 
tinnitus is addressed in the Remand section following the 
Order; this matter is being remanded to the RO, via the 
Appeal Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
suffers from an upper respiratory infection.  Upon VA 
examination in September 2001, he was diagnosed with chronic 
obstructive pulmonary disorder.  Such was not related to the 
veteran's otitis media.  

2.  While the veteran is currently diagnosed with sinusitis, 
there is no competent evidence of a nexus between such 
disability and the veteran's service or service-connected 
otitis media.  

3.  The veteran's otitis media is resolved and is not 
characterized by suppuration.  

4.  The veteran has bilateral hearing loss manifested by, at 
worst, level I hearing acuity in the right ear and level II 
hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper 
respiratory infection are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003).

2.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A.          §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310(a) (2003).

3.  The criteria for a compensable disability rating for 
otitis media, perforation left, healed, secondary to 
tympanoplasty are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.87, Diagnostic Code 
6201 (2003).  

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85-4.87 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at slip op. at 16-17.  
(Original emphasis).  The Court also held that under section 
5103(a), before an initial unfavorable AOJ (agency of 
original jurisdiction) decision on the claim, a service-
connection claimant must be given notice of the four matters 
specified above.  Id. at slip op. 13.

In the present case, the veteran submitted his claims for 
service connection for an upper respiratory condition and for 
a compensable disability rating for otitis media in July 
2000.  In that same month, the RO sent the veteran a letter 
that informed him that his application concerning service 
connection for an upper respiratory infection was incomplete, 
and explained to him the types of evidence that he needed to 
provide to VA to complete his application for the purpose of 
submitting a well grounded claim.  In August 2000, the 
veteran was provided a VA (QTC) examination to evaluate the 
level of disability associated with his service-connected 
otitis media.  Thereafter, on November 9, 2000, the VCAA was 
enacted, and as noted above, it eliminated the requirement of 
a well grounded claim.  Thus, prior to the enactment of the 
VCAA, the July 2000 letter would have sufficed to provide 
notice to the veteran of his obligation to submit a completed 
application (i.e., a well grounded claim) for the purpose of 
enlisting VA's assistance in developing his service-
connection claim.  The RO then adjudicated the claims in a 
November 11, 2000, rating decision, which the veteran 
contested by filing a timely NOD.  The veteran also submitted 
his claim of service connection for sinusitis in April 2001, 
and his claim for a compensable disability rating for 
defective hearing in August 2001.

By way of letters dated in July and September of 2001, the RO 
promptly advised the veteran of the information and evidence 
not of record that is necessary to substantiate his claims 
for service connection and for increased ratings.  In the 
discussions contained in these letters, the veteran was 
effectively furnished notice of the types of evidence that he 
needed to send to VA in order to substantiate his claims, as 
well as the types of evidence VA would assist in obtaining.  
In addition, the veteran was informed of his responsibility 
to identify, or to submit directly to VA, medical evidence of 
a current disability, evidence of a disease or injury in 
service, medical evidence of a link between a disease or 
injury in service and his current disorder, and medical 
evidence of worsening of his service-connected disability.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any (and all) additional sources 
of evidence that could help substantiate his claims, which he 
did.  Following the receipt of additional evidence and VA 
examination, the RO, in a January 2002 rating decision, 
initially considered the claims for service connection for 
sinusitis and for a compensable rating for defective hearing; 
and, pursuant to the VCAA, it appropriately re-adjudicated 
the claims for service connection for an upper respiratory 
infection and for a compensable rating for otitis media.  

By way of the November 2000 and January 2002 rating decisions 
and the October 2002 Statement of the Case, the RO advised 
the veteran and his representative of the basic laws and 
regulations governing his claims for service connection and 
for increased disability evaluations and the bases for the 
denial of the claims.  These documents also specifically 
informed the veteran of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  He then had an opportunity to submit additional 
evidence and argument, which he did not, and to request a 
hearing, which he did.

For the above reasons, the Board finds that the RO's notices 
in July and September of 2001 substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, supra (preadjudicatory VCAA 
notice and the content of the notice requirement, pertaining 
to "any evidence" in the claimant's possession or a similar 
request to that effect).

Thus, to the extent that the November 2000 rating decision 
post-dates the enactment of the VCAA by two days, the Board 
finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the letters in July and September of 2001, with subsequent 
re-adjudication of his claims for service connection for an 
upper respiratory infection and for a compensable disability 
rating for otitis media, in January 2002, in response to the 
VCAA.

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

The Board also finds that all necessary development has been 
accomplished.  In response to the August 2000 letter, the 
veteran indicated that he had no pertinent medical evidence 
to submit.  In July 2001, the RO requested treatment records 
from the Brooke Army Medical Center.  An August 2001 response 
from the medical center indicated that no records were 
available.  In October 2001, the veteran identified VA 
outpatient treatment.  Thereafter, VA outpatient treatment 
records were associated with the claims file, and, as 
indicated above, the RO has sought authorization to obtain 
any outstanding private outpatient treatment records.  The 
veteran was afforded a VA and VA contract examinations in 
August 2000 and September and October 2001.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Service Connection Claims 

The veteran claims that service connection is warranted for a 
URI and sinusitis.  He contends that both are related to 
service, or in the alternative, related to his service-
connected otitis media.  

The veteran service medical records show treatment primarily 
for otitis media and defective hearing.  However, a November 
1950 hospitalization report indicates that the veteran was 
treated for tonsillitis.  A November 17, 1950 note indicated 
that the veteran's throat looked much better.  On November 
20, 1950, he was discharged from the hospital with no 
complaints.  In June 1951, a tonsillectomy was performed.  A 
June 1951 x-ray examination noted a history of chronic 
sinusitis and mastoiditis.  However, upon examination, the 
paranasal sinuses were clear.  A July 1951 ear, nose and 
throat examination included the diagnosis, rule out chronic 
sinusitis.  An April 1952 discharge examination showed normal 
findings of the nose, sinuses, mouth and throat.  

An April 1953 VA ear, nose and throat examination did not 
include any complaints or findings of an upper respiratory 
infection or sinusitis.  

During a September 2001 VA examination, the veteran 
complained of chronic infection of the upper respiratory 
tract, particularly his left ear.  He reported chronic sinus 
problems at least 4 times per year and lasting 2-3 days.  
During such times he would have headaches, runny nose, 
congestion, pain beside the nose and soar throat.  Upon 
examination, there was no nasal obstruction.  There was no 
tenderness.  X-rays of the sinuses were within normal limits 
with no radiographic evidence of sinusitis.  Following 
pulmonary function testing, the veteran was diagnosed with 
chronic obstructive pulmonary disease, allergic rhinitis and 
sinusitis.  There was no diagnosis of an upper respiratory 
infection.  

The examiner opined that any upper respiratory infection and 
sinusitis were not likely related to the veteran's otitis 
media.  The examiner reasoned that allergic rhinitis and 
sinusitis are conditions of the entire upper respiratory 
system and they were all affected equally.  He indicated that 
the otitis media perforation did not lead to more respiratory 
infection or chronic sinusitis.  

An October 2001 VA examination was limited to examination of 
the ears.  The examiner noted that the veteran's otitis media 
had resolved.  

VA outpatient treatment reports from June 2000 to November 
2001 show that in August 2000 the veteran was diagnosed with 
allergic rhinitis and in April 2001, he was diagnosed with 
sinusitis.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Upon consideration of all of the evidence of record, the 
Board finds that service connection for an upper respiratory 
infection and for sinusitis is not warranted.  In this 
regard, the evidence does not show that the veteran suffered 
from chronic upper respiratory infections or sinusitis in 
service.  While the June 1951 x-ray examination noted a 
history of chronic sinusitis, a physical examination showed 
that the paranasal sinuses were clear.  Additionally, upon 
discharge from service, examination findings showed normal 
findings of the nose, sinuses, mouth and throat.  Moreover, 
there is no competent evidence to suggest a relationship 
between any current upper respiratory infection or sinusitis 
to an incident or injury in service.  As such, the 
preponderance of the evidence does not support the granting 
of service connection on a direct basis.  

Additionally, the Board finds that service connection for a 
URI or sinusitis is not warranted on a secondary basis.  In 
this regard, while the veteran claims that his conditions are 
due to his service-connected otitis media, the probative 
evidence of record, namely the September 2001 VA opinion 
indicates that the conditions are not caused or aggravated by 
the veteran otitis.  After examination of the veteran, 
consideration of his documented medical history and 
assertions (as reflected in the claims file), that examiner 
essentially ruled out a relationship between otitis media and 
a URI or sinusitis.  The Board finds that this evidence 
constitutes the most probative medical evidence of record on 
the question of etiology of the currently claimed 
disabilities.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

As a final note, the Board notes that it has considered 
statements by the veteran to the effect that there is a 
medical relationship between a URI, sinusitis and his 
service-connected otitis media.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide probative (persuasive) evidence on a 
medical matter.  See Bostain, 11 Vet. App. at 127 citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this case, as indicated above, the 
competent and persuasive evidence militates against the 
claims.

For the foregoing reasons, the claims for service connection 
for a URI and sinusitis to include as secondary to the 
veteran's service-connected otitis media must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application in this appeal.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

III.  Increased Rating Claims 

The veteran contends that his service-connected otitis media 
and defective hearing warrant compensable evaluations.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.86 (2003).  

Medical evidence associated with the veteran's claims include 
VA outpatient treatment records and an October 2001 VA 
examination report.  VA outpatient treatment records do not 
show complaints of chronic supporative otitis media.  A 
September 2000 treatment note indicated that the veteran's 
ears and tympanic membranes were clear.  

During an audiological evaluation in May 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
50
40
LEFT
60
50
50
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

During an October 2001 VA contract audiological examination, 
the veteran stated that severe gunfire and ear infections in 
service caused his current hearing loss and tinnitus.  He 
stated that his hearing loss continued to worsen since 
leaving service.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
50
50
LEFT
40
45
40
50
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.

During an October 2001 VA contract examination, the veteran 
reported that a 1971 typanoplasty greatly reduced problems 
with drainage and infection of the ear.  He reported that he 
had some loss of hearing, worse in the left ear than right 
and tinnitus.  Upon physical examination, his auricles were 
normal in appearance, the external ear canal was clear.  The 
tympanic membrane was somewhat abnormal appearing on the 
left.  There was some tympanosclerotic change anteriorly and 
an inferior portion that was thinner.  The examiner noted 
that the veteran's otitis media had resolved and that the 
perforation to the left eardrum was healed.  

The RO has evaluated the veteran's otitis media, perforation 
left, healed, secondary to tympanoplasty as noncompensably 
disabling (zero percent) pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6201.  Under Diagnostic Code 6201, chronic 
nonsupportative otitis media with effusion is rated under the 
criteria for hearing loss.  Additionally, Diagnostic Code 
6200 provides for a 10 percent evaluation for chronic 
suppurative otitis media, mastoiditis or cholesteatoma, 
during suppuration.  However, in this case, the competent 
medical evidence indicates that the veteran's otitis media 
had resolved.  Thus, a 10 percent evaluation under Diagnostic 
Code 6200 is not warranted.  

The Board will thus, proceed to evaluate whether a 
compensable evaluation is warranted under the criteria for 
evaluating hearing loss.  However, the Board takes this 
moment to advise the veteran that as he is separately in 
receipt of a noncompensable evaluation for defective hearing, 
he may not receive multiple compensable evaluations arising 
out of the same disability.  To do so would be violative of 
the rule against pyramiding.  See, 38 C.F.R. § 4.14.  

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the evidence fails to demonstrate the presence of 
a greater than a zero percent evaluation for bilateral 
hearing loss.  As set out above, the puretone threshold 
levels at the May 2001 VA audiological examination were 40, 
45, 50, and 40 for the right ear, and 50, 50, 50, and 50 for 
the left ear.  The four-frequency averages for the right ear 
and left ear were 43.75 dB and 50 dB, respectively.  
38 C.F.R. § 4.85(d) (2003).  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear, 
and 92 percent in the left ear.  Application of these scores 
to Table VI results in designation of I for the right ear and 
I for the left ear.  When these numeric designations of 
impaired hearing are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  
38 C.F.R. § 4.85 (Tables VI & VII).

The puretone threshold levels at the October 2001 VA 
audiological examination were 40, 45, 50, and 50 for the 
right ear, and 45, 40, 50, and 45 for the left ear.  The 
four-frequency averages for the right ear and left ear were 
46.25 dB and 45 dB, respectively.  38 C.F.R. § 4.85(d).  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, and 84 percent in the left ear.  
Application of these scores to Table VI results in 
designation of I for the right ear and II for the left ear.  
When these numeric designations of impaired hearing are 
applied to Table VII, the percentage evaluation for hearing 
impairment again is noncompensable.  38 C.F.R. § 4.85 (Tables 
VI & VII).

Since the puretone threshold during audiometric testing were 
not 55 decibels or more over the four specified frequencies 
and since testing did not disclose simultaneous puretone 
threshold of 30 dB or less at 1000 Hz and a puretone 
threshold of 70 dB or more at 2000 Hz in an ear, section 
4.86(a) and (b) pertaining to exceptional patterns of hearing 
impairment are not applicable.  

The Board acknowledges the statements submitted during the 
course of this appeal that indicate that his bilateral 
hearing loss is due to military service and that his hearing 
loss has worsened.  However, the fact that hearing loss is 
attributable to service is not in dispute as service 
connection for bilateral defective hearing has been in effect 
since 1952.  Moreover, the Board in no way discounts the 
difficulties that the veteran experiences as a result of his 
hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Accordingly, the claims for compensable evaluations for 
otitis media and defective hearing must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski , 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for an upper respiratory infection, 
including on a secondary basis, is denied.  

Service connection for sinusitis, including on a secondary 
basis, is denied.  

A compensable disability rating for otitis media, perforation 
left, healed, secondary to tympanoplasty is denied.  

A compensable disability rating for defective hearing is 
denied.  


REMAND

By rating action in January 2002, the RO granted entitlement 
to service connection for tinnitus and granted a 10 percent 
evaluation, effective April 13, 2001.  In May 2002, the 
veteran expressed disagreement with the effective date 
assigned for tinnitus.  In October 2002, the RO issued a 
statement of the case.  The statement of the case addressed 
the propriety of the 10 percent evaluation assigned for 
tinnitus, but did not discuss or advise the appellant of the 
criteria necessary for the assignment of an earlier effective 
date.   

Under these circumstances, the Board finds that the veteran 
must be furnished an appropriate statement of the case with 
respect to the denial of an effective date earlier than April 
13, 2001 for the grant of service connection for tinnitus and 
afforded the opportunity to thereafter file a substantive 
appeal to properly perfect the appeal as to that issue.  
See38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).  See also Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 
436 (1997).

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

As such, and to ensure that the veteran has been afforded due 
process, the issue is hereby REMANDED to the RO for the 
following action:  

The RO must furnish to the veteran and 
his representative a statement of the 
case on the denial of an effective date 
earlier than April 13, 2001 for service-
connected tinnitus, along with a VA Form 
9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on that 
issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



